Case: 16-50163   Document: 00513872402   Page: 1   Date Filed: 02/13/2017




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit
                              No. 16-50163                             FILED
                                                               February 13, 2017
                                                                  Lyle W. Cayce
                                                                       Clerk
PILEPRO, L.L.C.;
BLUE EMERALD, INCORPORATED,
 Formerly Known as PilePro, Incorporated,
                                       Plaintiffs–Appellees,
ROBERTO R. WENDT,
                                       Plaintiff–
                                       Counter Defendant–
                                       Appellee,
versus
RICHARD HEINDL,
                                       Defendant–
                                       Third Party Plaintiff–
                                       Appellant,
STEELCOM LIMITED,
                                       Third Party Plaintiff–
                                       Appellant.




               Appeal from the United States District Court
                    for the Western District of Texas
                         USDC No. 1:12-CV-829
     Case: 16-50163      Document: 00513872402        Page: 2     Date Filed: 02/13/2017


                                     No. 16-50163

Before SMITH, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      This is a dispute between two former business associates, Roberto Wendt
and Richard Heindl. The plaintiffs sued for damages under RICO and state
law. After the disputes were clarified in the briefs and at oral argument, the
parties agree that only one issue remains for resolution: whether the district
court erred in declaring the ownership of non-party Contexo, a company that
ultimately received certain patent rights for modular connectors.

      After a thorough bench trial, the district court denied all claims for
damages and made certain declarations regarding ownership interests, includ-
ing that “Contexo is wholly or partially owned by PilePro LLC, Enrico Farroni,
and Roland Harzenmozer.” We have reviewed the briefs and applicable law
and pertinent portions of the record and have heard extensive arguments from
counsel. We see no reversible error in the district court’s careful examination
of the complex facts and conflicting claims.

      The judgment is AFFIRMED. We make no comment on the effect of the
judgment on non-parties.




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.


                                            2